Case 6:20-cv-01345-RBD-DCI Document 51 Filed 04/09/21 Page 1 of 2 PageID 712




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

PERRY HAMMOND, JR.,

        Plaintiff,

v.                                                               Case No. 6:20-cv-1345-RBD-DCI

WASTE PRO USA, INC.; and
WASTE PRO OF MISSISSIPPI, INC.,

      Defendants.
____________________________________

                                                ORDER

        In this Fair Labor Standards Act case, the named parties 1 moved the Court

for approval of their settlement agreement. (Doc. 46 (“Motion”).) On referral,

U.S. Magistrate Judge Daniel C. Irick entered a Report and Recommendation

(“R&R”) recommending that the Court grant the Motion and approve the

agreement. (Doc. 47.) The time has passed and there were no objections, so the

Court examines the R&R for clear error only. See Macort v. Prem, Inc., 208 F. App’x

781, 784 (11th Cir. 2006). Finding none, the R&R is due to be adopted in its entirety.



        1  Twenty-two other individuals were previously named as plaintiffs to this action, but the sole
remaining Plaintiff, Perry Hammond, Jr., voluntarily dropped them from the Second Amended Complaint
after a variety of motion practice. (Docs. 31, 36.) Several of those now non-parties then moved the Court to
approve their settlement agreements in addition to Plaintiff Hammond’s, but the Court denied those
motions given that they are no longer named parties to this action. (Docs. 40–45, 48.) Plaintiff Hammond
then moved to file a Third Amended Complaint to reinstate those parties, but the Court denied his motion
for lack of good cause. (Docs. 49–50.) As such, the approval of Plaintiff Hammond’s agreement resolves the
outstanding issues for the only remaining parties in this case.
Case 6:20-cv-01345-RBD-DCI Document 51 Filed 04/09/21 Page 2 of 2 PageID 713




     Accordingly, it is ORDERED AND ADJUDGED:

     1.    The R&R (Doc. 47) is ADOPTED, CONFIRMED, and made a part of

           this Order in its entirety.

     2.    The Joint Motion for Approval of Settlement and Dismissal with

           Prejudice (Doc. 46) is GRANTED.

     3.    The Settlement Agreement (Doc. 46-1) is APPROVED.

     4.    This case is DISMISSED WITH PREJUDICE.

     5.    The Clerk is DIRECTED to close the file.

     DONE AND ORDERED in Chambers in Orlando, Florida, on April 9, 2021.




                                         2
